DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
Claims 2-7, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 21 and 23 and their dependents, it is not clear what the term “arranged mounted directly on” of the newly added limitation  “heater arranged mounted directly on an exterior outside surface of the chamber body” means or requires. The Examiner believes the amendment was intended to read “heater 
In claims 21 and 23 and their dependents, the limitation “the heater configured to raise an internal temperature of the body or if the heater is configured to the raise the temperature to a substantially uniform internal temperature across an entire internal volume of the chamber body. The Examiner believes that the Applicant is intending to claim “the heater configured to raise an internal temperature of an entire internal volume of the chamber body to a substantially uniform internal temperature across the [[an]] entire internal volume of the chamber body”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al, US Patent Application Publication 2016/0060763 A1 in view of Sivaramakrishnam et al, US Patent 5,958,510, and Ide, US Patent 5,603,772.
Regarding claims 21 and 23, Yuan et al teaches a deposition chamber 103, the deposition chamber 103 comprising: a chamber body (outer body surrounding deposition chamber); an inlet (end of pipe from which gas 111 enters deposition chamber) coupling the chamber body to a deposition gas source 107; an outlet coupling the chamber body to a vacuum pump (inherent, required to maintain the deposition chamber 103 at less than 14.7 psia (atmospheric pressure), for example, 0.01 psia, 1 psia, 5 psia (Paragraph 0019) and to evacuate or substantially evacuate the deposition chamber (Paragraph 0021); a heater arranged on a surface of the chamber body, the heater (not shown but required to raise the temperature of the deposition chamber to less than 30 degrees C to 600 degrees C) configured to raise an internal temperature of the chamber body to a substantially uniform internal temperature across an entire internal volume of the chamber body; and a plurality of shelves (Figure 1) arranged within the chamber body, each shelf of the plurality of shelves being a horizontal surface for holding a plurality of objects 101 onto which the film is deposited, each shelf extending continuously from a first interior surface to a second interior surface of the chamber body (Figure 1), and the horizontal surfaces stacked in a vertical arrangement and in parallel to one another (Figure 1).
Yuan et al differs from the present invention in that Ida does not teach forming a poly-para-xylylene film, or a furnace containing a poly-para-xylylene precursor monomer.
Sivaramakrishnam et al teaches forming a poly-para-xylylene film; an inlet 50 coupling the chamber body 60 to a furnace 10, 30 containing a poly-para-xylylene precursor monomer. (See Figure 1 and Column 4 lines 55-61). 
The motivation for adding the furnace containing poly-para-xylylene of Sivaramakrishnam et al to the apparatus of Yuan et al is supply a poly-para-xylylene precursor monomer to the processing chamber in apparatus of Yuan et al, and to enable the deposition of poly-para-xylylene film on a substrate in the processing chamber of the apparatus of Yuan et al as taught by Sivaramakrishnam et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the furnace containing poly-para-xylylene precursor monomer of Sivaramakrishnam et al to the apparatus of Yuan et al and to deposit a poly-para-xylylene film on a substrate in the processing chamber of the apparatus of Yuan et al as taught by Sivaramakrishnam et al.
Yuan et al differs from the present invention in that Yuan et al does not teach a heater mounted directly on an exterior outside surface of the chamber body, the heater configured to raise an internal temperature of an entire internal volume of the chamber body to a substantially uniform internal temperature across the [[an]] entire internal volume of the chamber body.
Ide et al teaches heating bands 22a, 22b mounted directly on an exterior outside surface of the chamber body 20 for heating the entire internal volume 20a of the chamber body 20 (Figure 4), and that “the inner space 20a was maintained at 800 degrees centigrade ±1 degree centigrade” (Column 6 lines 5-8).
The motivation for adding the heater and controller of Ide mounted directly on an exterior outside surface of the chamber body of Yuan et al is to provide a specific heater taught by Ide and required but not disclosed by Yuan et al; and to raise an internal temperature of the entire internal volume of the chamber body of Yuan et al to a substantially uniform internal temperature across the entire internal volume of the chamber body as taught by Ide.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to: add the heater and controller of Ida to the apparatus of Yuan et al as taught by Ide and required by Yuan et al; mount the heater directly on an exterior outside surface of the chamber body of the apparatus of Yuan et al as taught by Ide; and raise an internal temperature of an entire internal volume of the chamber body to a substantially uniform internal temperature across the entire internal volume of the chamber body of Yuan et al as taught by Ide.
Regarding claims 2, 4, and 5, the specific substantially uniform internal temperature and the specific temperature of the heater is an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Yuan et al and Sivaramakrishnam et al teaches all of the claimed structure of the deposition chamber of claim 21, and is capable of setting and maintaining the substantially uniform internal temperature is about 30 to about 40°C, above room temperature, and raising the temperature of the heater to about 135 to about 155°C.  
Regarding claim 3, Sivaramakrishnam et al teaches that a heater comprises a fluid jacket.
Regarding claim 3, Ide teaches that the heater comprises a heating band 22a, 22b. 
Regarding claims 6 and 7, Ide teaches that the substantially uniform temperature or an entire internal volume of the chamber body varies by ±1 degree centigrade which is less than ± 5°C. (Column 6 lines 5-8)
Response to Arguments
 Applicant’s amendments and arguments, filed February 24, 2021, with respect to the 102 rejection of record have been fully considered and are persuasive.  The 102 rejection has been withdrawn. 
 Applicant’s arguments, see first full paragraph on page 11, filed February 24, 2022, with respect to the rejection of claims 2-7, 21 and 23 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ide, US Patent 5,603,772. 
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.  
In regard to the arguments directed to the disclosed use of Yuan et al and Sivaramakrishnam et al, the Examiner agrees. However, an apparatus is not limited by what it is disclosed to do or the processes that it runs, but what it is capable of doing. The apparatus of Yuan et al is capable of depositing many different films, including poly-para-xylylene as long as the proper precursor material is supplied such as a poly-para-xylylene precursor monomer. Applicant has not pointed our any structural differences between the processing chamber of Yuan et al and the present invention, and has not provided any evidence or arguments that the processing chamber and shelves of Yuan et al could not function in the same manner as the processing chamber and shelves of the claimed invention. Applicant has merely argued that the processes disclosed would not work together.
The arguments directed to the “furnace” of Yuan et al are moot. Neither of the 103 above nor the 103 of record suggested that the container/cylinder 107 is a furnace. The 103s clearly state that Yuan et al does not teach a furnace. 
In regard to the arguments that adding a furnace to the apparatus of Yuan et al would add cost and complexity, the Examiner agrees. However, it is much cheaper and beneficial to add a furnace to the apparatus of Yuan et al to enable the apparatus of Yuan et al to vaporize liquid precursors or sublimate solid precursors or form precursor monomers and use the precursors to deposit films on the substrates in the processing chamber. Thus by adding a furnace to the apparatus of Yuan et al, the apparatus of Yuan et al can be used for many different process and is much cheaper than having to buy a process chamber for each type of process and provide much larger clean rooms in which the process chambers would be operated. 
In regard to the arguments directed to adding the heater are moot, except as noted above.
In regard to the argument directed to the Official Notice, no Official Notice has been taken.
In regard to the argument that Office Action has based the obvious rejections on conclusory statements, the Examiner disagrees for the following reasons:
The motivation are based on well known and simple reasons. Why does one of ordinary skill in the art add a precursor supply to a processing chamber that needs a precursor to deposit a film? Because one of ordinary skill in the art wants to supply a precursor to the processing chamber to deposit a film. Why does one of ordinary skill in the art add a heater to an apparatus that needs to be heated? To heat the apparatus. These are not conclusory statements, they are simple statements of very obvious actions.
The motivation for adding a poly-para-xylylene furnace to the apparatus of Yuan et al is to supply a poly-para-xylylene precursor monomer to a processing chamber to deposit a xylylene film. This motivation is clearly taught by Sivaramakrishnam et al.
The motivation for adding the heater of Ide to the apparatus of Yuan et al is to provide a heater to heat the chamber to 40-450 degrees C as required by Yuan et al but no heater is disclosed and also taught by Ide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  Moffat et al US 2007/0231485 A1 or US 2010/0203260 A1 both teach a plurality of shelves arranged within the chamber body, each shelf of the plurality of shelves being a horizontal surface for holding a plurality of objects onto which the poly-para-xylylene film is deposited, each shelf extending continuously from a first interior surface to a second interior surface of the chamber body, and the horizontal surfaces stacked in a vertical arrangement and in parallel to one another.
NN6306114 teaches a uniform temperature throughout the processing chamber of ± 1 degree C.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716